NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MICHAEL SINDRAM,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2011-7075
Appea1 from the United States C0urt of Appea1s for
Veterans Claims in case no. 08-3676, Judge LaWrence B.
Hage1.
ON MOTION
ORDER
Upon consideration of the appellants motion for a 90-
day extension of time, until June 2, 2011, to obtain coun-
sel, and to file a brief,
IT ls ORDERED THAT:

SINDRAM V. DVA 2
The motion is granted The appe1lant’s brief is due
June 2, 2011. No further extensions should be antici-
pated.
FOR THE CoURT
 0 3  /s)' Jan H0rbaly
Date J an Horbaly
Clerk
cc: Michael Sindram ,
Ne1son R. Richards, Esq.
s2 1
F
U.S. UOURT  FN
Tl'lE FEDERAL`C|RGUIT
HAR 1313 2011
.|AN HDRBALY
CLEH£